Citation Nr: 0714018	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-09 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1948 to 
August 1948 and January 1951 to January 1958, and subsequent 
service in the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to an evaluation in excess of 20 
percent for residuals of right ankle injury.  The veteran 
requested a Board hearing on his VA-Form 9, but withdrew the 
request in March 2005.

On May 7, 2007, the Board found that good or sufficient cause 
was shown under the provisions of 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c) for this appeal to be advanced on the 
Board's docket. 


FINDING OF FACT

The right ankle disability is manifested by complaints of 
daily pain and occasional swelling, functional impairment due 
to pain, dorsiflexion limited to 10 degrees, and most 
severely limited to 0 degrees, secondary to pain, and plantar 
flexion limited to 35 degrees, and most severely limited to 
25 degrees, secondary to pain.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of right ankle injury have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5271 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
increased rating claim was denied.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records and obtained a 
medical opinion as to the severity of the ankle disability.  
The veteran contends that his examination was not thorough 
because the examiner did not take x-rays and hardly examined 
his ankle.  The veteran's representative also contends that 
the examination was inadequate because the examiner did not 
review the claims file.  The examiner, however, provided 
enough detail in the report to rate the ankle and reviewed a 
previous MRI study.  While the examiner noted that the claims 
file was not available, he did have access to the MRI report 
and took the veteran's history as to the original injury.  
Also, as the issue on appeal is the present severity of the 
right ankle, the history of the ankle injury is not the 
determinative factor.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for residuals of 
right ankle injury in September 1963, assigning a 10 percent 
rating effective July 10, 1963.  In August 2002, the RO 
assigned an increased rating of 20 percent for the right 
ankle, effective April 17, 2002.

The veteran filed an increased rating claim for residuals of 
right ankle injury in August 2004.  On a December 2004 VA 
examination report, he complained of chronic, daily pain, 
especially with walking and turning suddenly, and occasional 
swelling.  His pain averaged a 6 to 7 out of 10; and if he 
walked too much or stepped the wrong way, the pain went to a 
10 out of 10.  He thus contends that the severity in his 
right ankle is worse than warranted by a 20 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The veteran's right ankle is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 for limited motion of the ankle.  Marked 
limitation of motion warrants a 20 percent rating.  Twenty 
percent is the highest schedular rating available under 
Diagnostic Code 5271.  

The average normal range of motion of the ankle is 0 to 20 
degrees of dorsiflexion and 0 to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71a, Plate II.

An April 2003 private medical record notes that the veteran 
fell about two days prior and was found to have a small 
avulsion fracture on x-ray examination.  Physical examination 
showed that he was mainly tender on the inside of the ankle 
joint to palpation.  He had no lateral tenderness and good 
range of motion.  He had a little bit of swelling.  
Radiographs showed a small avulsion type fracture of the 
medial malleolus.  Laterally and posteriorly, he looked fine.  
The assessment was ankle sprain.  He was given a walking boot 
and a walker for safety, and was to return for recheck in 
three weeks.

A December 2004 VA examination report notes that the veteran 
fractured his right ankle two years ago, apparently the 
lateral malleolus, and was placed in a large walking boot for 
two months.  Physical examination showed slight edema in the 
right lateral malleolus.  There was no palpable tenderness or 
deformities present.  The veteran walked with a slight limp 
favoring the right ankle.  He had dorsiflexion 0 to 10 
degrees with pain in the lateral malleolus at 10 degrees, 
minus 10 degrees secondary to pain.  Plantar flexion was 0 to 
35 degrees with pain of the lateral malleolus at 35 degrees 
minus 10 degrees, secondary to pain.  Active range of motion 
did not produce any weakness, fatigue, or incoordination.  
There was no additional limitation with repetitive use.  The 
diagnoses were status post right ankle sprain in the 
military; and status post fracture of the right ankle two 
years ago requiring walking boot cast with chronic pain and 
decreased range of motion, as well as traumatic arthritis.

Since the examiner did not separate the effects of the 
service-connected ankle disability and the post-service ankle 
injury, reasonable doubt must be resolved in the veteran's 
favor and the symptoms in question attributed to the service-
connected ankle disability.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).

Nonetheless, the veteran is in receipt of the highest 
schedular rating under Diagnostic Code 5271; and none of the 
remaining diagnostic codes pertaining to the ankle apply.  
The medical evidence does not show any signs of ankylosis.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
86.  While pain in the ankle was shown to limit dorsiflexion 
to 0 degrees, the ankle joint is not immobile or 
consolidated.  The medical evidence also does not show any 
malunion of the os calcis or astragalus or astragalectomy.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-5274. 

A higher disability evaluation has been considered based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The medical evidence shows complaints of 
daily pain and occasional swelling, increased with prolonged 
walking and sudden stops.  Any functional loss related to the 
ankle, however, already is contemplated by the 20 percent 
rating assigned under Diagnostic Code 5271.  The December 
2004 VA examiner found that active range of motion did not 
produce any weakness, fatigue, or incoordination; and there 
was no additional limitation with repetitive use.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1.

An extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) also has been considered.  The record does not 
show marked interference with employment due to the veteran's 
service-connected right ankle.  The veteran reported on the 
December 2004 VA examination report that he was a substitute 
teacher and sat on his job most of the time with his right 
leg propped up on the chair, which helped.  The veteran is 
not shown to be unable to perform the duties involved in his 
employment because of impairment in the ankle.  The record 
also does not show frequent periods of hospitalization due to 
the right ankle.  Thus, the rating schedule adequately 
compensates the veteran for his service-connected disability; 
and an extra-schedular rating does not apply. 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a rating in excess of 20 
percent for the right ankle is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of right ankle injury is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


